Citation Nr: 0216726	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
penetrating gunshot wound of the right upper arm with muscle 
group V injury, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a fracture of the 
right humerus as a residual of a gunshot wound, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to July 
1945, including combat service in the European Theater during 
World War II, and his decorations include the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
seeking increased ratings for the residuals of a penetrating 
gunshot wound of the right upper arm with muscle group V 
injury and for a fracture of the right humerus as a residual 
of a gunshot wound, as well as to a TDIU.  The veteran 
perfected a timely appeal of this determination to the Board.


REMAND

As a preliminary matter, the Board notes that in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West Supp. 2002)), which redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and its implementing regulations are 
applicable to the present claims before the Board, and on 
remand, the RO must ensure compliance with the new 
requirements.

The veteran essentially contends that his service-connected 
gunshot wound injuries are much more disabling than currently 
evaluated and warrant increased ratings, on both schedular 
and extraschedular bases, because they are so severely 
disability.  In this regard, he maintains that the residuals 
of a penetrating gunshot wound of the right upper arm with 
muscle group V injury warrants at least a 40 percent 
evaluation and that his a fracture of the right humerus as a 
residual of a gunshot wound warrants at least a 30 percent 
rating.  Further, he asserts that, in combination, they are 
so severe that they prevent him from performing many 
activities of daily living and preclude him from obtaining 
and retaining employment.

As will be discussed in more detail below, because:  (1) the 
VA examination findings are inconsistent regarding the nature 
and severity of the residuals of the veteran's gunshot wound 
injuries; (2) the relationship between the ratings for the 
muscle damage and the evaluation of the scars is unclear; and 
(3) in light of the veteran's assertions, which require 
consideration of 38 C.F.R. § 3.321, the Board is remanding 
these claims to the RO for further development and 
adjudication.  For these reasons, as well as for others set 
forth below, the veteran's TDIU must also be remanded.

With respect to the veteran's increased rating claims, the 
Board observes that, in the report of the November 1999 VA 
muscles examination, the examiner indicated that, due to his 
gunshot wound injuries, the muscles of veteran's right upper 
extremity had atrophied; the examiner identified these as 
involving the elbow joint and the thenar and thenar eminence, 
as well as the small joints of the hand.  The examiner also 
stated that the veteran had a loss of muscle function of his 
right upper and lower arm, which he explained included the 
shoulder joint, elbow joint and wrist joint.  Further, the 
examiner reported that the veteran exhibited an inability to 
move the muscle group joints through a normal range [of 
motion] with sufficient control and endurance and strength to 
accomplish his activities of daily living.  In addition, the 
examiner commented that the muscle group involved was not 
dependently used through range of motion due to weakness and 
"easy fatigability," rather than pain.  In fact, the 
examiner added that he was not able to passively move the 
joints of the muscle group.  

The examiner who conducted the November 1999 VA bones 
examination also reported that the veteran had ankylosis of 
the right arm, explaining that it was in the pronation 
position and that the veteran was unable to be in supination; 
the examiner commented that the veteran had "almost loss of 
use of the right upper extremity."  In addition, the 
examiner stated that the veteran had zero degrees of 
supination of his right elbow and that his hand was ankylosed 
in the pronation position.  As such, these examination 
findings indicate that the disability might warrant a 60 
percent rating under Diagnostic Code 5205 and/or a 30 percent 
rating under Diagnostic Code 5213.  Further, the findings 
contained in the November 1999 VA muscle examination report, 
showing such right-sided impairment, require that VA consider 
the provisions of 38 C.F.R. § 4.63 and Diagnostic Codes 5121 
through 5125.  

The Board notes, however, that the findings contained in the 
November 1999 VA examination reports appear inconsistent with 
those reported in the May 2001 VA examination reports.  As 
such, on remand, when evaluating these disabilities, the 
examiner must identify all the residuals and attempt to 
reconcile the findings elicited on the VA examination 
reports.  In this regard, the Board notes that the May 2001 
VA bones examination report reflects that the veteran had no 
loss of motion of the right shoulder and that he had full 
flexion and extension of the right elbow, with full pronation 
of the forearm.  In addition, the examiner reported that the 
veteran was able to supinate his right elbow to the neutral 
position, with no loss of hand or wrist motion.

As such, in light of the divergent findings on the recent VA 
examinations, which yield significantly different depictions 
regarding the nature, extent and severity of the residuals of 
the veteran's service-connected gunshot wound injuries, and 
thus, contradictory disability evaluations, the Board 
concludes that the veteran should be afforded a 
contemporaneous VA examination that is conducted by an 
examiner who did not perform either the November 1999 or May 
2001 VA examinations, to reconcile these findings, before the 
Board can adjudicate these claims.

In addition, the November 1999 bones examination shows that 
the veteran was been diagnosed as having chronic 
osteomyelitis; a November 1999 X-ray of the veteran's right 
shoulder revealed findings consistent with chronic 
osteomyelitis.  In this regard, the Board notes that 
38 C.F.R. § 4.43 provides that chronic, or recurring, 
suppurative osteomyelitis, once clinically identified, 
including chronic inflammation of bone marrow, cortex, or 
periosteum, should be considered as a continuously disabling 
process, whether or not an actively discharging sinus or 
other obvious evidence of infection is manifest from time to 
time, and unless the focus is entirely removed by amputation 
will entitle to a permanent rating to be combined with other 
ratings for residual conditions, however, not exceeding 
amputation ratings at the site of election.  To date, there 
is no indication that VA has considered whether the veteran 
is entitled to a separate rating under Diagnostic Code 5000 
for this condition.

The evidence also reveals that the veteran's gunshot wound 
residuals include several large, deep, "quite disfiguring" 
scars.  In this regard, the Board observes that May 2001 VA 
muscles examination report reflects that the veteran had 
several large gunshot wound scars, most notably, one that 
measured seven inches long and was 1.5 inches wide, with a 1/2 
inch depression on the inner aspect of his right upper arm.  
The physician also indicated that he had a right axillary 
scar that was vertical and four inches long, also with a 1/2 
inch depression, as well as an entrance site scar on the 
upper chest that measured approximately three inches.  These 
findings are significant because, to date, VA has not 
considered whether the veteran is entitled to separate 
schedular evaluation(s) for these scars, see Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In addition, the Board notes that, on remand, the RO will 
have the opportunity to evaluate the scars under the revised 
rating criteria for skin disabilities, which became effective 
August 30, 2002, see 67 Fed. Reg. 49590 (2002), as well as 
those in effect when the veteran filed his claims seeking 
increased ratings for the residuals of his gunshot wound 
injuries.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  In this regard, the Board notes 
that, based on a review of new Diagnostic Code 7801, a 
separate rating of at least 20 percent may be warranted for 
his residual gunshot wound scars.

Further, as discussed above, the veteran's contentions 
indicate that he was forced to retire from his position with 
General Electric due to impairment stemming from his service-
connected gunshot wound injuries, and thus, he asserts that 
these disorders interfere with his employability beyond that 
degree contemplated in the assigned evaluations.  The Board 
finds that these assertions raise a question as to whether, 
due to marked interference with employment, the regular 
schedular standards are inadequate to evaluate the residuals 
of the veteran's service-connected gunshot wound injuries.  
As such, the RO must consider whether the criteria for 
invoking the procedures for assignment of extra-schedular 
evaluation(s) under 38 C.F.R. § 3.321(b)(1) are met when 
readjudicating these increased rating claims.

It is, however, improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that, where the Board has purported to grant an 
extraschedular rating, the claim must be sent by the Board to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance."  Floyd v. 
Brown, 9 Vet. App. at 95.  As such, these increased rating 
issues must be remanded for the RO's initial determination 
regarding whether the veteran's disabilities warrant referral 
to Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of extra-schedular rating(s).

Also before the Board is the veteran's claim of entitlement 
to a TDIU.  With respect this claim, the veteran contends, in 
essence, that entitlement to this benefit is warranted 
because he is unemployable due to his service-connected 
disabilities, and particularly as a consequence of his 
residuals of his penetrating gunshot wound of the right upper 
arm with muscle group V injury and a fracture of the right 
humerus as a residual of a gunshot wound.

Prior to discussing the impact of the veteran's service-
connected disabilities on his ability to secure or follow a 
substantially gainful occupation, the Board notes that the 
record raises a claim of service connection for the residuals 
of cold injuries of the feet.  In this regard, the Board 
reiterates that the veteran served in combat during World War 
II.  This is significant because the examiner who performed 
the November 1999 VA general medical examination reported 
that the skin on the veteran's lower extremities was shiny.  
In addition, the examiner indicated that the veteran had 
pitting edema of both lower legs and a residual fungal 
infection "that he caught from fighting in the wintertime in 
Europe."  The examiner further commented that the veteran 
had evidence of exposure to the cold; the examiner explained 
that the skin on the veteran's lower extremities had a 
darkened surface, with mild varicosities and venous 
insufficiencies, which was evidence of his exposure to cold 
injury.  As such, the record raises a claim of entitlement to 
service connection for cold injuries of the feet.

In adjudicating this claim, the RO must consider Veterans 
Benefits Administration Manual M21-1, part VI, (Manual) 
paragraph 11.20.  This Manual section provides:

11.20  RESIDUALS OF COLD INJURY

	a.  General.  Injury by cold causes 
structural and functional disturbances of 
small blood vessels, cells, nerves, skin, 
and bone.  Exposure to damp cold 
(temperatures around freezing) causes 
frostnip and immersion (trench) foot.  
Exposure to dry cold (temperatures well 
below freezing) causes frostbite.  In 
severe cases there may be loss of 
fingers, toes, earlobes, tip of nose, 
etc.  The physical effects of exposure 
may be acute or chronic, with immediate 
or latent manifestations.  The fact that 
the immediate effects of cold injury may 
have been characterized as "acute" or 
"healed" does not preclude development 
of disability at the original site of 
injury many years later.

	b.  Chronic Effects of Exposure.  
Veterans with a history of cold injury 
may experience the following signs and 
symptoms at the site of the original 
injury:  chronic fungus infection of the 
feet, disturbances of nail growth, 
hyperhidrosis, chronic pain of the 
causalgia type, abnormal skin color or 
thickness, cold sensitization, joint pain 
or stiffness, Raynaud's phenomenon, 
weakness of hands or feet, night pain, 
weak or fallen arches, edema, numbness, 
paresthesias, breakdown or ulceration of 
cold injury scars, vascular insufficiency 
(indicated by edema, shiny, atrophic 
skin, or hair loss).  They also face an 
increased risk of developing the 
following conditions at the site of the 
original injury:  peripheral neuropathy, 
squamous cell carcinoma of the skin (at 
the site of the scar from a cold injury), 
arthritis or other bone abnormalities 
(osteoporosis, subarticular punched out 
lesions).  Service connection for these 
residuals may be in order if they arise 
in the area of a cold injury incurred 
during military service unless an 
intercurrent nonservice-connected cause 
is determined.  The fact that a 
nonservice-connected systemic disease 
that could produce similar findings is 
present, or that other areas of the body 
not affected by cold injury have similar 
findings, does not necessarily preclude 
service connection for such conditions in 
the cold injured areas.  When considering 
the possibility of intercurrent cause, 
reasonable doubt, as defined in 38 CFR 
3.102, will always be resolved in the 
veteran's favor.

In light of the foregoing, the Board observes that VA clearly 
recognizes both that the veteran was exposed to the cold 
weather while serving in Europe during World War II and 
suffers from a condition that VA acknowledges reasonably have 
been shown to stem from that exposure, e.g., chronic fungus 
infection of the feet, disturbances of nail growth, abnormal 
skin color or thickness, and vascular insufficiency 
(indicated by edema, shiny, atrophic skin, or hair loss).  As 
such, on remand, the RO must specifically consider this 
Manual provision.

Although an inferred claim raised by the record is generally 
referred to the RO for appropriate action, here the Board 
notes that resolution of the inferred service connection 
claim could well impact upon the Board's consideration of the 
total rating issue.  As such, the Board finds that, because 
this claim is inextricably intertwined with the total rating 
issue, they must be considered together, and thus a decision 
by the Board on the veteran's total rating claim would at 
this point be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Indeed, the Board observes that, if increased and/or 
separate ratings are granted for the veteran's service-
connected disabilities, depending on the evaluation(s) 
assigned, as well as the resolution of the veteran's claim of 
service connection for residuals of cold injuries of the 
feet, if a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).

In addition, on remand, in light of the veteran's documented 
World War II combat service, in adjudicating this service 
connection claim, the RO must specifically consider the 
application of 38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (2002).  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

Further, if the TDIU claim does not become moot, pursuant to 
the VCAA and existing Court precedent, in adjudicating this 
issue, VA must either a obtain a competent medical opinion 
from an examiner, subsequent to his or her review of the 
record, and/or a physical examination, to determine whether 
it is at least as likely as not that the veteran's service-
connected disability alone renders him unable to secure or 
follow a substantially gainful occupation.  See VCAA, 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In this regard, the Board observes that the only 
competent medical opinions of record were offered by the 
examiner who conducted the November 1999 VA bones and muscles 
examinations.  In the November 1999 bones examination report, 
the examiner indicated that he was "interrupted" in his 
usual daily activities due to his service-connected residuals 
of a penetrating gunshot wound of the right upper arm with 
muscle group V injury and a his fracture of the right humerus 
as a residual of a gunshot wound.  In addition, in the report 
of the November 1999 muscles examination, that examiner 
stated that due to these service-connected conditions, the 
veteran lacked sufficient comfort, strength and endurance to 
accomplish his activities of daily living.

Finally, in the May 2001 rating decision, the RO also denied 
entitlement to an increased rating for the veteran's service-
connected pleural cavity injuries, with adhesions of the 
diaphragm and thickened pleura, as a residuals of a gunshot 
wound (pleural cavity gunshot wound injury), which is rated 
as 40 percent disabling under Diagnostic Code 6843.  The 
veteran was notified of this determination that same month, 
and in a June 2001 statement, labeled "NOTICE OF 
DISAGREEMENT," he cited the May 2001 rating action and 
expressed his disagreement.  Thereafter, in a July 2001 
statement, submitted in support of his TDIU claim, the 
veteran reported that he had to cease working due to his 
service-connected residuals of a penetrating gunshot wound of 
the right upper arm with muscle group V injury and a fracture 
of the right humerus as a residual of a gunshot wound; he did 
not refer to his service-connected pleural cavity gunshot 
wound injury.  In October 2001, the RO issued him a Statement 
of the Case (SOC) only with respect to three claims listed on 
the title page; however, the Board accepts the veteran's June 
2001 statement as a Notice of Disagreement (NOD) with the 
denial of his claim seeking an increased rating for his 
pleural cavity gunshot wound injury pursuant to 38 C.F.R. 
§ 20.201 (2002).  To date, the RO has not issued him an SOC 
with respect to this issue, and under the circumstances, the 
Board must remand this claim to the RO for the issuance of 
that SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  Although during the February 2002 RO 
hearing the veteran testified that he was 
receiving no treatment for the residuals 
of his service-connected gunshot wound 
injuries, in a March 2001 statement he 
reported receiving "all his treatment" 
at the Erie and Pittsburgh, Pennsylvania, 
VA Medical Centers.  As such, the RO 
should request whether he has since 
received any such treatment for the 
residuals of his service-connected 
gunshot wound injuries, as well as for 
any foot problems.  Based on the 
veteran's response, the RO should obtain 
and associate with the claims folder any 
outstanding pertinent records of the 
veteran's treatment for these conditions 
from any facility or source identified by 
the veteran.  This should specifically 
include outstanding records of his 
treatment at the Erie and Pittsburgh, 
Pennsylvania, VA Medical Centers.  The 
aid of the veteran and his representative 
in identifying and securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO must issue the veteran an SOC 
with respect to his claim of entitlement 
to an increased rating for his service-
connected pleural cavity gunshot wound 
injury, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination, 
to be conducted, if possible, by an 
examiner who did not perform the November 
1999 or May 2001 VA examinations.  It is 
imperative that the veteran's examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted and all 
clinical findings should reported in 
detail.  Thereafter, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
has a skin and/or foot disability that is 
related to his exposure to cold weather 
conditions during his period of combat 
service during World War II.  In doing 
so, the examiner should comment on the 
opinion offered by examiner who performed 
the November 1999 VA general medical 
examination.  

With regard to the manifestations of the 
veteran's service-connected residuals of 
a penetrating gunshot wound of the right 
upper arm with muscle group V injury, a 
fracture of the right humerus as a 
residual of a gunshot wound and pleural 
cavity gunshot wound injury, the examiner 
should identify the manifestation of each 
condition and attempt to reconcile the 
findings elicited during the November 
1999 VA examinations with those stated in 
the May 2001 VA examination reports.  

In doing so, if possible the examiner 
should offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, atrophy, 
non-use, ankylosis and/or incoordination 
of all affected muscles and joints.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion 
and/or state whether the veteran has 
ankylosis of any affected part.  Further, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected gunshot wound injuries, 
to include an assessment as to whether it 
is at least as likely as not that the 
veteran's right-sided impairment results 
in disability that approximates loss of 
use of the right arm.  The examiner 
should also rule in or exclude a 
diagnosis of osteomyelitis, and indicate 
the manifestations of that condition, if 
diagnosed.  The examiner should also 
identify all residual gunshot wound scars 
and report their dimensions, including 
their depth, as well as describe any scar 
tenderness, ulceration, and adhesion.

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his cold injuries of the feet 
if the examiner concludes it is related 
to his military service), either alone or 
in the aggregate render him unable to 
secure or follow a substantially gainful 
occupation.  In offering this opinion, 
the examiner should take into 
consideration the opinions offered by the 
November 1999 and May 2001 VA examiners, 
and specifically, the assessments offered 
by the November 1999 VA bones and muscles 
examiner, who indicated that the 
veteran's gunshot wound injuries 
interrupted in his usual daily activities 
and resulted in his lack of sufficient 
comfort, strength and endurance to 
accomplish his activities of daily 
living.  All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  Prior 
to readjudicating the veteran's TDIU 
claim, the RO must determine whether 
service connection is warranted for 
residuals of cold injuries of the feet.  
In doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), as well as Veterans 
Benefits Administration Manual M21-1, 
part VI, paragraph 11.20.  Further, if 
service connection is established, a 
disability rating must be assigned.  
Then, in light of that determination, as 
well as those concerned the veteran's 
claims seeking increased and/or separate 
evaluations (for scars and/or 
osteomyelitis) for his service-connected 
disabilities, if not thereby rendered 
moot, the RO should readjudicate the 
veteran's TDIU claim.  In readjudicating 
his increased rating and TDIU claims, the 
RO must consider whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extra-schedular rating(s).

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


